Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This application is in response to an amendment filed December 7, 2020. Claims 1, 10, and 17 have been amended. Claims 1-20 remains pending in this application.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 7, 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bolton et al. (US 2018/0241825 A1, in view of Carter et al. (US 2006/0253575 A1), and further in view of Kato et al. (US 2015/0163163 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2018/0241825 A1, in view of Carter et al. (US 2006/0253575 A1).

With respect to claim 1, Bolton discloses a data transmission method, comprising:
sending, by a first device, a first message to a second device, wherein the first message instructs the second device to stop sending data of an application to the first device (Abstract, and [0034]-[0035], first server sends disconnect message to clients; wherein once client disconnects from the first server, no communication takes place with the first server);
wherein:
the first device is a terminal device and the second device is a first server, or the first device is a first server and the second device is a terminal device (Abstract, first server and client devices); and after a connection between the terminal device and a second server is established, “first indication information” or “second indication information” is used to transmit the data of the application through the connection ([0027]-[0029], first server sends serialized object states to a second server; the second server uses the object states to recreate the objects; wherein first and second indication information is viewed as state of objects (i.e. sequence numbers of data));
Bolton does not explicitly teach:
receiving, by the first device, first indication information from the second device, wherein the first indication information indicates a sequence number of data that is 
sending, by the first device, second indication information to the second device, wherein the second indication information indicates a sequence number of data that is of the application and that has been received by the first device from the second device, 
However, Carter discloses:
receiving, by the first device, first indication information from the second device ([0015] and [0021]-[0022], client messages to a processing server includes sequence numbers for the client messages), wherein the first indication information indicates a sequence number of data that is of the application and that has been received by the second device from the first device ([0015] and [0021]-[0022], client messages to a processing server includes sequence numbers for the client messages sent or received by the client) and
sending, by the first device, second indication information to the second device ([0015] and [0021]-[0022], server messages to a client includes sequence numbers for the server messages), wherein the second indication information indicates a sequence number of data that is of the application and that has been received by the first device from the second device ([0015] and [0021]-[0022], server messages to a client includes sequence numbers for the server messages sent or received by the server).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Bolton with the teachings of Carter to indicate sequence numbers of data received, in order to track data that has 
With respect to claim 2, the combination of Bolton and Carter discloses the method according to claim 1, wherein Carter further discloses:
learning of, by the first device, that the first server does not meet a condition of providing the application for the terminal device, and learning of the second server that provides the application for the terminal device ([0023, first server becomes unresponsive and second server takes over connection with client).
With respect to claim 3, the combination of Bolton and Carter discloses the method according to claim 2, wherein Carter further discloses the condition comprises at least one of the following conditions:
a delay of transmitting the data of the application between the terminal device and the first server is less than or equal to a first value ([0026], first serer failed before recording last processed sequence number which would cause an inaccurately recorded sequence number); or a packet loss rate of transmitting the data of the application between the terminal device and the first server is less than or equal to a second value ([0026], first serer failed before recording last processed sequence number which would cause an inaccurately recorded sequence number; value is sequence number of last completed transaction).
With respect to claim 5, the combination of Bolton and Carter discloses the method according to claim 2, wherein Bolton discloses, after the learning of, by the 
buffering, by the first device, data to be sent to the second device ([0033], queuing state updates received).
With respect to claim 7, the combination of Bolton and Carter discloses the method according to claim 1, wherein Bolton discloses the connection comprises a transmission control protocol (TCP) connection or a multipath transmission control protocol (MPTCP) subflow ([0027], TCP connection).
With respect to claim 8, the combination of Bolton and Carter discloses the method according to claim 1, wherein Bolton discloses if the first device is the terminal device and the second device is the first server, the method further comprises:
receiving, by the terminal device, a second message from the first server or the second server, wherein the second message is used to trigger the terminal device to transmit the data of the application with the second server through the connection based on the first indication information and the second indication information ([0032], client establishing a connection with a second server to send additional messages not received by a first server).
With respect to claim 9, the combination of Bolton and Carter discloses the method according to claim 1, wherein Carter further discloses if the first device is the first server and the second device is the terminal device, the method further comprises:
synchronizing, by the first server, a context of the terminal device with the second server, wherein the context of the terminal device comprises the first indication 
With respect to claims 10-11, 14, and 17-18, the method and device of claims 10-11, 14, and 17-18 do not limit or further define over the method of claims 1-3, 5, and 7-9. The limitation of claims 10-11, 14, and 17-18 are essentially similar in some form to the limitations of claims 1-3, 5, and 7-9. Therefore, claims 10-11, 14, and 17-18 are rejected for the same reasons as claims 1-3, 5, and 7-9. Please see rejection above.  
With respect to claim 15, the combination of Bolton and Carter discloses the method according to claim 14, wherein Bolton discloses:
after the synchronizing, by the first server, a context of the terminal device with the second server, sending, by the first server, a second message to the terminal device, wherein the second message is used to trigger the terminal device to transmit the data of the application with the second server through the connection ([0032], client establishing a connection with a second server to send additional messages not received by a first server).
With respect to claim 16, the combination of Bolton and Carter discloses the method according to claim 10, wherein Bolton discloses if the first device is the first server and the second device is the terminal device, the method further comprises:
receiving, by the terminal device, a second message from the first server or the second server, wherein the second message is used to trigger the terminal device to transmit the data of the application with the second server through the connection ([0032], client establishing a connection with a second server to send additional messages not received by a first server).
Claims 4, 6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2018/0241825 A1, in view of Carter et al. (US 2006/0253575 A1), and further in view of Kato et al. (US 2015/0163163 A1).

With respect to claims 4, 13, and 19, the combination of Bolton and Carter discloses the method, but they do not explicitly teach wherein the learning of, by the first device, the second server that provides the application for the terminal device comprises:
querying, by the first device, a domain name system (DNS) to learn of that the second server provides the application and to obtain address information of the second server;
However, Kato discloses wherein the learning of, by the first device, the second server that provides the application for the terminal device comprises:
querying, by the first device, a domain name system (DNS) to learn of that the second server provides the application and to obtain address information of the second server ([0060], [0079], and [0084], making an inquiry to DNS server for address of server B);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Bolton and Carter with the teachings of Kato to obtain an address of the second server using DNS, in order enable a client access to the server which processes the desired data to overcome some shortcomings that may come with performing transparent migration (Kato, [0059]).
With respect to claims 6, 12, and 20, the combination of Bolton and Carter discloses the method, but they do not explicitly teach the second indication information further comprises address information of the second server; However, Kato discloses the second indication information further comprises address information of the second server ([0060], [0079], and [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Bolton and Carter with the teachings of Kato to obtain an address of the second server using DNS, in order enable a client access to the server which processes the desired data to overcome some shortcomings that may come with performing transparent migration (Kato, [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 11, 2021